  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 1 of 16



                   IN THE UNITED STATE DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

STEVEN CARRUBA

PLAINTIFF

vs.                                                 CIVIL ACTION NO. 4:19-cv-2427
                                                    JUDGE_________________________

LIBERTY LLOYDS OF TEXAS INSURANCE
COMPANY

DEFENDANT

                        PLAINTIFF’S ORIGINAL COMPLAINT
                             JURY TRIAL DEMANDED

      COMES NOW, STEVEN CARRUBA (hereinafter, referred to as Plaintiff), and

file this, his Original Complaint, and for causes of action against LIBERTY LLOYDS

OF TEXAS INSURANCE COMPANY (“LIBERTY LLOYDS”) (hereinafter, referred

to as “Defendant”), would show unto the Court and the jury the following:

                        PARTIES AND SERVICE OF PROCESS

       1.     Plaintiff STEVEN CARRUBA owns the property located at 1438

Freedonia Dr., Houston, Texas 77055 that is the subject of this lawsuit and is situated in

Harris County, Texas.

       2.     Defendant, LIBERTY LLOYDS is a domestic insurance company

registered to engage in the business of insurance in the state of Texas with its principal

place of business located in Boston, Massachusetts. This Defendant may be served with

personal service by a process server, by serving its Attorney for Service, Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.




                                            1
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 2 of 16



                                  STATUTORY AUTHORITY

        3.          This suit also brought in part, under the Texas Insurance Code, Chap.

541.151 et seq., Chap. 541.051 et seq., Chap. 542.051 et se.,. and Tex.Civ. & Rem. Code

§38.01 et seq.

                                        JURISDICTION

        4.          This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                             VENUE

        5.          This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                         NOTICE AND CONDITIONS PRECEDENT

        6.          Defendant has been provided notice, in writing, of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.

        7.          All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                             FACTS

        8.          This lawsuit arises out of the following transactions, acts, omissions,

and/or events. On or about July 7, 2017, Plaintiff’s property sustained damages as a

result of a fire.

        9.          Plaintiff submitted a claim to Defendant, LIBERTY LLOYDS pursuant

to the contract of insurance for damages as a result of the fire and asked Defendant


                                                 2
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 3 of 16



LIBERTY LLOYDS to honor its contractual obligations and cover the cost of repairs to

the property and contents.

       10.     Defendant, LIBERTY LLOYDS, accepted the Plaintiff’s claim and

assigned a claim number of HD900-035817464.

       11.     Defendant, LIBERTY LLOYDS assigned Sandra Parker to investigate

and evaluate the claim. Sandra Parker then assigned adjuster Glenn Lewis, to inspect,

investigate and evaluate the claim.

       12.     Glenn Lewis performed an inspection of the subject insured property and

provided a results-oriented evaluation of the damages on August 9, 2017. Mr. Lewis

provided an initial estimate of damages with a replacement cost value of $120,194.38,

which underscoped and undervalued the Plaintiff’s damages. The estimate provided for

only partial repair of the damages the property sustained as a result of the fire.

       13.     Glenn Lewis later provided a supplemental estimate of damages with a

replacement cost value of $150,155.50. This estimate added overhead and profit, an

additional $379.20 for the central air conditioning system, but also had certain line items

removed from the estimate. Plaintiff’s did not agree with Mr. Lewis’ assessment of the

damages to their property. The supplemental estimate still underscoped and undervalued

the Plaintiff’s damages.

       14.     Defendant, LIBERTY LLOYDS relied upon Mr. Lewis’ inaccurate and

unreasonable report to underpay the Plaintiff’s damages.           Furthermore, Defendant,

LIBERTY LLOYDS failed to accept or deny coverage for the remaining damages in

writing within the statutory deadline.




                                              3
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 4 of 16



       15.     Plaintiff then hired Public Adjuster Jay Etheredge to properly investigate

and evaluate the claim.

       16.     Jay Etheredge determined that Plaintiff’s property and contents damages

were grossly undervalued by Mr. Lewis and LIBERTY LLOYDS. Plaintiff’s contents

were found to be a total loss.

       17.     On or about December 18, 2017, Sandy Parker of LIBERTY LLOYDS

sent a letter to the insured advising they had attempted to reach an agreed cost of repair

with public adjuster Jay Etheredge but had not been able to do so because the difference

of the estimates exceeded $100,000.00. Sandy Parker advised that they were demanding

appraisal and naming Bob Hovanec of West Fire, Inc. as LIBERTY LLOYDS’s

appraiser.

       18.     Also, on January 10, 2018, Sandy Reiser of LIBERTY LLOYDS sent an

email to the Plaintiff advising that the appraisal process would not be commenced, in an

effort to continue working with the public adjuster to resolve the claim. No agreement

has been reached and LIBERTY LLOYDS has continued to deny full payment of

Plaintiff’s property damage claim.

       19.     Brian Haden of Haden Claims Services inspected the Plaintiff’s property.

Mr. Haden determined that the damages to Plaintiff’s property resulting from the fire

were $266,575.13.

       20.     Based on the improper, inadequate, and incomplete investigation of

LIBERTY LLOYDS, and its representatives, the Plaintiff’s dwelling damages were only

estimated at $150,155.50 before depreciation and deductible. Defendant failed to accept

or deny coverage for Plaintiff’s additional property damages.




                                            4
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 5 of 16



       21.     Roadrunner Restoration, Defendant’s 3rd party vendor, was retained to

mitigate water damages to the property, clean furniture and pack and store the contents.

On or about July 10, 2017, Stephanie Brown of Roadrunner Restoration provided an

estimate with the total cost for these services as $22,339.41.

       22.     Roadrunner Restoration did not fully clean the furniture items that were

entrusted to them for cleaning and performed a substandard job in packing the contents

and moving them to storage. After cleaning, the contents still smelled of smoke and

contained residue from the fire.

       23.     In a letter to Plaintiff, dated January 18, 2018, Sandy Reiser requested

Plaintiff’s consent to pay Roadrunner Restoration. Plaintiff did not provide consent.

However, LIBERTY LLOYDS then unreasonably and improperly made payment to

Roadrunner Restoration for inadequate work and refused to pay Plaintiff for the damaged

contents that Roadrunner had not properly cleaned.

       24.     First Team, Defendant’s 3rd party vendor, was retained to clean Plaintiff’s

clothing. First Team did not fully clean the clothing items that were entrusted to them for

cleaning and performed a substandard job in cleaning the clothing. After cleaning, the

contents still smelled of smoke and contained residue from the fire.

       25.     LIBERTY LLOYDS unreasonably and improperly made payment to

First Team for inadequate work and refused to pay Plaintiff for the damaged clothing that

First Team had not properly cleaned.

       26.     In January 2018, LIBERTY LLOYDS retained Mr. Buddy Barrows of

Meridian Consultants to inspect the damaged contents. Plaintiff’s public adjuster and Mr.

Barrows inspected the contents located at the property on or about January 10, 2018 and




                                             5
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 6 of 16



then recommended to Andrew Gilmore that a joint inspection of the contents be

conducted with LIBERTY LLOYDS’ adjuster.

       27.     On or about January 19, 2018 Andrew Gilmore sent an email to Plaintiff’s

public adjuster advising that he agreed with Mr. Barrows and Sandy that a joint

inspection of the contents should be conducted. In a letter to Plaintiff, dated January 18,

2018, Sandy Reiser advised that a joint inspection of the total loss personal property

would be needed to resolve the claim.

       28.     Plaintiff’s public adjuster attempted to schedule the joint reinspection of

the contents during multiple communications with LIBERTY LLOYDS’ adjusters and

consultant. They tentatively agreed to dates, then Andrew Gilmore unreasonably delayed

the joint reinspection. Although LIBERTY LLOYDS’ adjusters and its consultant had

agreed to the joint reinspection and Sandy Reiser advised that it would be needed to

resolve the claim, it never occurred. Instead, Plaintiff received a letter, dated February

13, 2018, from Sandy Reiser advising that the joint inspection was no longer warranted

and they were denying the total loss of the contents. Defendant’s denial of the contents

was unreasonable and without a full, fair and prompt investigation of the claim.

       29.     Defendant has also delayed full payment of Plaintiff’s additional living

expenses claim.

       30.     To date Plaintiff has yet to receive full payment on his fire claim.

       31.     Defendant, LIBERTY LLOYDS ignored the information provided by the

Plaintiff, the public adjuster and Haden Claims Services. Instead, Defendant, LIBERTY

LLOYDS chose simply to only rely the portions of its adjuster’s, consultant’s, and




                                             6
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 7 of 16



vendors’ reports which supported the results-oriented investigation and coverage

decisions completed by Mr. Lewis, Ms. Reiser and Mr. Gilmore.

       32.     Defendant, LIBERTY LLOYDS failed to perform its contractual

obligation to compensate Plaintiff under the terms of the Policy.

      CAUSES OF ACTION AGAINST DEFENDANT, LIBERTY LLOYDS -
                  COUNT I - BREACH OF CONTRACT

       33.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       34.     On February 28, 2017, Plaintiff and Defendant LIBERTY LLOYDS

executed a valid and enforceable written insurance contract providing insurance coverage

to the insured locations at 1438 Freedonia Dr., Houston, Texas 77055 from the peril of

fire among other perils.

       35.     All damages and loss to the Plaintiff’s property were caused by a direct

result of a peril for which Defendant LIBERTY LLOYDS insured the Plaintiff pursuant

to the policy herein, specifically, the peril of fire resulting in property damage to the

subject insured properties.

       36.     Defendant, LIBERTY LLOYDS sold the subject insurance policy to

Plaintiff insuring the subject insured property in its “as is” condition.

       37.     Plaintiff suffered a significant loss with respect to the property at issue and

additional expenses as a result of the fire damage.

       38.     Plaintiff submitted a claim to Defendant, LIBERTY LLOYDS pursuant

to the contract of insurance for damages as a result of the fire damage.

       39.     Plaintiff provided Defendant, LIBERTY LLOYDS, with proper notice of

damage to the exterior, interior and contents of the subject insured property.



                                               7
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 8 of 16



        40.       Defendant, LIBERTY LLOYDS ignored the information provided by the

public adjuster, Jay Etheredge and other information provided by Plaintiff and chose

simply to only rely on its own consultant.

        41.       LIBERTY LLOYDS by and through its adjusters and representatives

have failed to properly evaluate the damages resulting from the covered cause of loss.

        42.       LIBERTY LLOYDS by and through its adjusters and representatives

failed to retain the appropriate experts and/or consultants to evaluate the fire damages to

the subject property.

        43.       As of this date, LIBERTY LLOYDS by and through its adjusters and

representatives have failed to pay for the fire damages to Plaintiff’s property.

        44.       Plaintiff have attempted on numerous occasions to obtain full and

complete payment for covered losses pursuant to the insurance policy.

        45.       Defendant, LIBERTY LLOYDS, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        46.       Defendant, LIBERTY LLOYDS has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.

        47.       As of this date and ever after complying with Defendant, LIBERTY

LLOYDS continues to be in breach of the contract.




                                              8
  Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 9 of 16



       48.     LIBERTY LLOYDS ignored the information provided by Plaintiff and

his public adjuster during the handling of the claim and did not make any additional

payment to indemnify Plaintiff for the full amount of the covered damages.

       49.     LIBERTY LLOYDS failed to make any additional payment after receipt

of the additional information from Plaintiff and the public adjuster.

       50.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Property, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       51.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       52.     Defendant is an entity that is required to comply with Tex. Ins. Code

Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct constitutes

multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. LIBERTY LLOYDS

                   through its agents, employees, or consultants prepared an estimate of

                   damages that was misleading as to the value of damages to the subject

                   properties stating the total damages were $150,155.50.


               b. Failing to state a material fact necessary to make other statements

                   made not misleading, considering the circumstances under which the

                   statements were made.         LIBERTY LLOYDS through its agents,



                                             9
Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 10 of 16



             employees, or consultants failed to advise Plaintiff that it failed to

             perform proper testing of the building and property contents in order to

             more accurately investigate and evaluate the damages resulting from

             the covered peril of fire.


          c. Making a statement in a manner that would mislead a reasonably

             prudent person to a false conclusion of a material fact. LIBERTY

             LLOYDS through its agents, employees, or consultants advised

             Plaintiff and their public adjuster, Jay Etheredge, that it had already

             investigated and evaluated the damages to the subject property

             resulting from the July 7, 2017 fire thereby misleading the Plaintiff

             that a proper and complete investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear. LIBERTY LLOYDS failed to consider Jay

          Etheredge’s or Brian Haden’s report and failed to utilize information in it.


    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of

          a claim. To date, Defendant has failed to provide a reasonable explanation

          of the basis of its denial of coverage for all of Plaintiff’s damages.

    4.    Refusing to pay a claim without conducting a reasonable investigation

          with respect to the claim. LIBERTY LLOYDS through its agents,

          employees, or consultants failed to request its employees, agents, or



                                          10
 Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 11 of 16



                consultants to perform proper testing of the building and its property

                contents at the subject insured property in order to properly evaluate the

                extent and value of damages resulting from the fire event of July 7, 2017.


       53.      Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building and its property

contents to more accurately investigate and evaluate the damages, failing to advise

Plaintiff that it had not performed proper testing of the building and property contents and

had not properly investigated and evaluated the damages, and preparing both a

misleading and inaccurate damage estimate resulted in Defendant’s failure to attempt in

good faith to effectuate a prompt, fair, and equitable settlement of the claims, even

though Defendant’s liability under the policy was reasonably clear, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of

insurance. Tex. Ins. Code Sections 541.051, 541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       54.      Each of the foregoing paragraphs is incorporated by reference here fully.

       55.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act. Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       56.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.

       57.      Defendant failed to timely conduct a proper investigation of the damages

to the subject properties resulting from a covered peril of fire of July 7, 2017 resulting in


                                             11
 Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 12 of 16



a delay of payment of adequate insurance benefits as contracted under the insurance

policy between the parties.

       58.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s public adjuster and failure to re-inspect the subject property to re-

evaluate its initial findings regarding its investigation and evaluation of damages to the

subject property resulted in additional delay of payment of the claim after having

sufficient information to make payment for such claim.

       59.     LIBERTY LLOYDS ignored the information provided by Plaintiff and

Plaintiff’s public adjuster during the handling of the claim and did not make any

additional payment.

       60.     LIBERTY LLOYDS failed to make any timely additional payment after

receipt of the additional information from the public adjuster.

       61.     LIBERTY LLOYDS upon receipt of the Haden Claims Services from

Plaintiff, had sufficient information to make full additional payment to Plaintiff for the

damages, but as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       62.     Each of the foregoing paragraphs is incorporated by reference here fully.

       63.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

       64.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building and property contents components to more

accurate investigate and evaluate the damages, failing to advise Plaintiff that it had not



                                             12
 Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 13 of 16



performed proper testing of the building and property contents components and had not

properly investigated and evaluated the damages, and preparing both a misleading and

inaccurate damage estimate.

       65.     Defendant’s failure, as described above, to adequately and reasonable

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       66.     LIBERTY LLOYDS ignored the information provided by Plaintiff’s

public adjuster during the handling of the claim and did not make any additional

payment.

       67.     LIBERTY LLOYDS failed to make any additional payment after receipt

of the additional information from the public adjuster, when LIBERTY LLOYDS knew

or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       68.     Each of the foregoing paragraphs is incorporated by reference here fully.

       69.     At all material times herein, Plaintiff were a “consumer” who purchased

insurance products and services from Defendant, LIBERTY LLOYDS and the products

and services form the basis of this action.

       70.     Defendant LIBERTY LLOYDS has violated the Texas Deceptive Trade

Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that Defendant LIBERTY LLOYDS took
                  advantage of Plaintiff’s lack of knowledge, ability, experience,



                                              13
 Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 14 of 16



                    and capacity to a grossly unfair degree, resulting in a gross
                    disparity between the consideration paid in the transaction and
                    the value received, all in violation of Chapters 541 and 542 of
                    the Texas Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.


                             KNOWLEDGE AND INTENT

        71.    Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                               DAMAGES AND PRAYER

        72.    WHEREFORE,           PREMISES        CONSIDERED,          Plaintiff   herein,

complains of Defendant LIBERTY LLOYDS’s acts and omissions and prays that,

Defendant be cited to appear and answer and that upon a final trial on the merits, Plaintiff

recover from Defendant the following:

        73.    Plaintiff would show that all of the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        74.    For breach of contract by Defendant, LIBERTY LLOYDS, Plaintiff is

entitled to regain the benefit of its bargain, which is the amount of the claims, together

with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.01 et seq.

        75.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, LIBERTY LLOYDS, Plaintiff is entitled to actual damages, which includes

the loss of the benefits that should have been paid pursuant to the policy, including but


                                            14
 Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 15 of 16



not limited to direct and indirect consequential damages, mental anguish, court costs and

attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

(3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

       76.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, LIBERTY LLOYDS, Plaintiff is entitled to the amount of its claims, as well

as ten (10) percent interest per annum post judgment interest, as allowed by law, and for

any other further relief, either at law or in equity, to which it may show itself to be justly

entitled, pursuant to Tex. Ins. Code Sec. 542.058 et seq. and 542.060 et seq.

       77.     For violation of the Common Law Duty of Good Faith and Fair Dealing

by Defendant, LIBERTY LLOYDS, Plaintiff is entitled to actual Damages, direct and

indirect consequential damages, mental anguish, and exemplary damages.

       78.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, LIBERTY LLOYDS, Plaintiff is entitled to actual damages,

which includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages, mental anguish,

court costs and attorney’s fees. For knowing conduct of the acts complained of, Plaintiff

asks for three (3) times its actual damages, pursuant to the DTPA and Tex. Ins. Code

Ann. Section 541.152 et seq.

                                     JURY DEMAND

       79.     Plaintiff respectfully demands a trial by jury.




                                             15
Case 4:19-cv-02427 Document 1 Filed on 07/05/19 in TXSD Page 16 of 16



                                  Respectfully submitted,

                                  PANDIT LAW FIRM, L.L.C.


                                  BY: /s/ Phillip N. Sanov
                                  PHILLIP N. SANOV, Bar No. 17635950
                                  CARLA R. DELPIT, Bar No. 2248226
                                  One Galleria Tower
                                  2700 Post Oak Blvd., 21st Floor
                                  Houston, Texas 77056
                                  Telephone: (832) 583-5663
                                  Facsimile:      (504) 313-3820
                                  Email: psanov@panditlaw.com

                                  ATTORNEY FOR PLAINTIFF
                                  STEVEN CARRUBA




                                 16
